Citation Nr: 1809045	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  95-39 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1971, with service in Vietnam from March 1970 to March 1971. He died in March 2014. The appellant is the Veteran's surviving spouse; she was substituted as the claimant to continue the Veteran's pending appeal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1993 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO). 

In June 1996, the Veteran testified at the RO before a Decision Review Officer; a transcript of that hearing is in the record. 

In August 2011, the Board denied this issue. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court). By Order dated March 2012, the Court vacated the Board's August 2011 denial and remanded this matter to the Board for compliance with the instructions included in a Joint Motion for Remand (JMR). In November 2012 and September 2016, different Board Veterans Law Judges remanded the claim for further development; it has since been reassigned to the undersigned.

The Board notes that the appellant has a separate appeal of service connection for cause of death, which was certified to the Board in September 2016. However, that appeal originates from a different Agency of Original Jurisdiction (AOJ). As such, the Board will not accept jurisdiction over that issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.

REMAND

In September 2016, the Board remanded the appellant's claim for further development relating to the Veteran's alleged stressors, to include obtaining relevant Morning Reports. While it appears the AOJ made an initial attempt to follow the Board's remand instructions in April 2017, such development was never completed. Notably, it does not appear the AOJ ever received a response from the National Personnel Records Center (NPRC). Accordingly, this matter must be remanded for proper compliance with the Board's prior remand. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must obtain any relevant Morning Reports relating to the Veteran's three outstanding alleged stressors ((1) killing prisoners during secret search and destroy missions to Cambodia in November or December 1970, (2) killing a Vietnamese man who had killed his friend, "Felix Santiago Trinidad" or "Santiago Trinidad," and (3) trading guard duty with a Polish friend, "Pursunsky," Pusinski," or "Pusunsky," who was later killed during that guard duty). All attempts to obtain this evidence must be documented in the claims file. If the AOJ is unable to secure any records, the AOJ must properly notify the appellant. See 38 C.F.R. § 3.159(e).

2. After the above development is completed, the AOJ should also arrange for exhaustive development to verify each of the Veteran's three outstanding alleged stressors ((1) killing prisoners during secret search and destroy missions to Cambodia in November or December 1970, (2) killing a Vietnamese man who had killed his friend, "Felix Santiago Trinidad" or "Santiago Trinidad," and (3) trading guard duty with a Polish friend, "Pursunsky," Pusinski," or "Pusunsky," who was later killed during that guard duty). 

Where the information of record, to include that obtained pursuant to the development ordered above, is insufficient to corroborate any stressor, the appellant should be notified of the specific information that is needed [to allow for verification] with respect to each such stressor and afforded opportunity to respond. The AOJ should then make formal findings for the record assessing whether each of the Veteran's alleged stressor events is corroborated. If any development in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

